         Case 6:20-cv-01214-HLT-GEB Document 19 Filed 03/05/21 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS
                                   WICHITA DIVISION

 ZIONS BANCORPORATION, N.A.
          Plaintiff,
 v.
                                                        CIVIL ACTION NO. 6:20-CV-01214
 EQUITY BANK,
          Defendants.

                               JOINT NOTICE OF MEDIATION

         Pursuant to the Court’s Phase I Scheduling Order, the parties hereby advise that they have

scheduled a mediation to take place on April 8, 2021, at 9:00 a.m. (CST), by video conference,

with the following mediator:

          W. Jerry Hoover
          16010 Barkers Point Lane, Ste. 600
          Houston, TX 77079-9000
          (713) 622-0650
          JerryHoover@ADRtexas.com


Respectfully submitted:

 CLARK HILL PLC                                    STINSON LLP

 By: /s/ Phillip W. Pemberton                      By: /s/ Brian E. Sobczyk
     PHILLIP W. PEMBERTON                              Brian E. Sobczyk, KS 21046
     Kansas State Bar No. 25920                        1201 Walnut, Suite 2900
     PPemberton@clarkhill.com                          Kansas City, Missouri 64106
     CLARK HILL STRASBURGER                            Telephone: (816) 842-8600
     2600 Dallas Parkway, Suite 600                    Facsimile: (816) 691-3495
     Frisco, Texas 75034                               brian.sobczyk@stinson.com
     Telephone: (469) 287-3956
     Facsimile: (469) 227-6596                     ATTORNEY FOR DEFENDANT

 -and-

      JASON M. MEDLEY (Pro Hac Vice)
      Texas State Bar No. 24013153
      Case 6:20-cv-01214-HLT-GEB Document 19 Filed 03/05/21 Page 2 of 2




     JMedley@clarkhill.com
     TREVOR HALL (Pro Hac Vice)
     Texas State Bar No. 24078617
     THall@clarkhill.com
     CLARK HILL STRASBURGER
     909 Fannin, Suite 2300
     Houston, Texas 77010
     Telephone: (713)951-5600
     Facsimile: (713) 951-5660

 ATTORNEYS FOR PLAINTIFF



                               CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on the 5th day of March 2021, I electronically filed the
foregoing with the clerk of the court by using the CM/ECF system, which will send a notice of
electronic filing to all counsel of record.


                                                          /s/ Brian E. Sobczyk
                                                          Attorney for Defendant
